
	
		I
		111th CONGRESS
		1st Session
		H. R. 3187
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2009
			Mr. Crowley (for
			 himself, Mrs. Bono Mack,
			 Mr. Moran of Virginia,
			 Mr. Thompson of California,
			 Mr. Shadegg,
			 Mrs. Myrick,
			 Mr. Goodlatte,
			 Mr. Stark,
			 Mr. Radanovich,
			 Mr. Matheson,
			 Mr. Maffei, and
			 Mr. Meeks of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To reduce and eliminate the tax credit for alcohol fuel
		  mixtures and the tariff on imported ethanol.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Food and Fuel for America
			 Act.
		2.FindingsCongress finds the following:
			(1)The Volumetric
			 Excise Tax Credit was created to encourage gasoline refiners to blend
			 domestically produced corn ethanol into the Nation’s gasoline supplies.
			(2)The 54-cent
			 temporary tariff on imported ethanol was created to encourage the development
			 of a domestic grain ethanol industry.
			(3)Domestic corn
			 ethanol production has increased five-fold since 2000 to more than
			 9,000,000,000 gallons of corn ethanol produced at more than 150
			 facilities.
			(4)Domestic corn
			 ethanol production will soon exceed 12,000,000,000 gallons, diverting at least
			 one-third of the Nation’s corn supply from food and feed to fuel.
			(5)Federal ethanol
			 mandates require gasoline refiners to blend 15,000,000,000 gallons of ethanol
			 into gasoline supplies by 2015.
			(6)The
			 United States is now the world’s largest producer of ethanol and our domestic
			 corn ethanol industry is no longer in need of tax subsidies or tariffs.
			(7)In combination,
			 the rapid growth of the corn ethanol industry and Federal ethanol mandates has
			 made the tax credit for corn ethanol and tariff obsolete.
			(8)Scarce Federal
			 resources should be dedicated to the development of new and emerging sources of
			 renewable energy, including biomass fuels that meet environmental goals.
			3.Reduction of
			 income tax credit for alcohol used as a fuel
			(a)In
			 generalThe table in section 40(h)(2) of the Internal Revenue
			 Code of 1986 is amended by striking the last row and inserting the following
			 new rows:
				
					
						
							200928 cents22 cents
							
							201021 cents16 cents
							
							201116 cents12 cents
							
							201211 cents9 cents
							
							20137 cents6 cents
							
							201400.
							
						
					
				
			(b)Conforming
			 Amendments
				(1)Extension of
			 creditSection 40(e)(1) of such Code is amended—
					(A)by striking
			 2010 in subparagraph (A) and inserting 2013,,
			 and
					(B)by striking
			 2011 in subparagraph (B) and inserting
			 2014.
					(2)Repeal of
			 delayed reductionSection 40(h) of such Code is amended by
			 striking paragraph (3).
				(c)Effective
			 dateThe amendments made by this section shall apply to alcohol
			 produced, and sold or used, in taxable years beginning after the date of the
			 enactment of this Act.
			4.Reduction of
			 excise tax credit for alcohol fuel mixtures
			(a)In
			 generalSection 6426(b)(2)(A) of the Internal Revenue Code of
			 1986 is amended by striking and at the end of clause (i), by
			 striking clause (ii), and by inserting after clause (i) the following new
			 clauses:
				
					(ii)in the case of
				calendar year 2009, 28 cents,
					(iii)in the case of calendar year 2010, 21
				cents,
					(iv)in the case of calendar year 2011, 16
				cents,
					(v)in the case of calendar year 2012, 11
				cents,
					(vi)in the case of calendar year 2013, 7 cents,
				and
					(vii)in the case of calendar year 2014 and
				thereafter, zero
				cents.
					.
			(b)Conforming
			 amendments
				(1)Section 6426(b) of
			 such Code is amended—
					(A)by striking
			 subparagraph (C) of paragraph (2), and
					(B)by striking
			 paragraph (6).
					(2)Section
			 6427(e)(5)(A) of such Code is amended by striking 2010 and
			 inserting 2013.
				(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
			5.Reduction and
			 elimination of tariffs on ethanol
			(a)Reduction of
			 temporary tariff duty on imported ethanol
				(1)Calendar year
			 2009
					(A)In
			 generalHeading 9901.00.50 of Subchapter 1 of Chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by striking
			 14.27¢ each place it appears and inserting
			 8¢.
					(B)ApplicabilityThe amendment made by subparagraph (A)
			 shall apply to goods entered, or withdrawn from warehouse for consumption, on
			 or after January 1, 2009, and before January 1, 2010.
					(C)Retroactive
			 applicationNotwithstanding section 514 of the Tariff Act of 1930
			 (19 U.S.C. 1514) or any other provision of law, upon proper request filed with
			 the Bureau of Customs and Border Protection before the 90th day after the date
			 of the enactment of this Act, any entry, or withdrawal from warehouse for
			 consumption, of any good—
						(i)that
			 was made on or after January 1, 2009 and before the date of the enactment of
			 this Act; and
						(ii)with respect to
			 which there would have been a lower rate of duty if the amendment made by this
			 subsection applied to such entry, or withdrawal, shall be liquidated or
			 reliquidated as if such amendment applied to such entry or withdrawal.
						(2)Calendar year
			 2010
					(A)In
			 generalSuch heading is amended by striking 14.8¢
			 each place it appears and inserting 6¢.
					(B)ApplicabilityThe amendment made by subparagraph (A)
			 shall apply to goods entered, or withdrawn from warehouse for consumption, on
			 or after January 1, 2010, and before January 1, 2011.
					(3)Calendar year
			 2011
					(A)In
			 generalSuch heading is amended by striking 11.1¢
			 each place it appears and inserting 4¢.
					(B)ApplicabilityThe amendment made by subparagraph (A)
			 shall apply to goods entered, or withdrawn from warehouse for consumption, on
			 or after January 1, 2011, and before January 1, 2012.
					(4)Calendar year
			 2012
					(A)In
			 generalSuch heading is amended by striking 8.5¢
			 each place it appears and inserting 3¢.
					(B)ApplicabilityThe amendment made by subparagraph (A)
			 shall apply to goods entered, or withdrawn from warehouse for consumption, on
			 or after January 1, 2012, and before January 1, 2013.
					(5)Calendar year
			 2013
					(A)In
			 generalSuch heading is amended by striking 5.8¢
			 each place it appears and inserting 2¢.
					(B)ApplicabilityThe amendment made by subparagraph (A)
			 shall apply to goods entered, or withdrawn from warehouse for consumption, on
			 or after January 1, 2013, and before January 1, 2014.
					(b)Duty-free
			 treatment beginning in 2014
				(1)Addition of
			 alternative fuels subchapterChapter 98 of the Harmonized Tariff
			 Schedule is amended by adding at the end the following new subchapter:
					
						
							Subchapter XXIII
							Alternative Fuels
							
								
									Heading/SubheadingArticle Description Rates of Duty 
									
									1 2 
									
									GeneralSpecial
									
								
								
									9823.01.01Ethyl alcohol (provided for
						in subheadings 2207.10.60 and 2207.20) or any mixture containing such ethyl
						alcohol (provided for in heading 2710 or 3824) if such ethyl alcohol or mixture
						is to be used as a fuel or in producing a mixture of gasoline and alcohol, a
						mixture of a special fuel and alcohol, or any other mixture to be used as fuel
						(including motor fuel provided for in subheading 2710.11.15, 2710.19.15 or
						2710.19.21), or is suitable for any such usesFreeFree20%
									
								
							
						.
				(2)Conforming
			 amendmentsSubchapter I of chapter 99 of the Harmonized Tariff
			 Schedule is amended—
					(A)by striking
			 heading 9901.00.50; and
					(B)by striking U.S.
			 notes 2 and 3.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall apply with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after January 1, 2014.
				6.Sense of
			 Congress
			(a)FindingsCongress finds that—
				(1)the organization Feeding
			 America formerly known as America’s Second Harvest, issued the results
			 of a national study on hunger and poverty in America and found that for 1 in 8
			 Americans hunger is a reality, that the numbers of hungry Americans is on the
			 rise, and 37.3 million people lived in poverty, including over 7.6 million
			 families, 3.6 million seniors, and over 13.3 million children under the age of
			 18;
				(2)the Department of
			 Agriculture, Economic Research Service, found that an estimated 35.5 million
			 Americans are food insecure, meaning their access to enough food is limited by
			 a lack of money and other resources;
				(3)the Center for
			 Budget and Policy Priorities reports that the current downturn is likely
			 to cause significant increases both in the number of Americans who are poor and
			 the number living in deep poverty, with incomes below half of
			 the poverty line. Because this recession is likely to be deep and the
			 government safety net for very poor families who lack jobs has weakened
			 significantly in recent years, increases in deep poverty in this recession are
			 likely to be severe;
				(4)World Hunger Year
			 (WHY), a non-profit organization which operates a national hunger hotline with
			 funding from the Department of Agriculture, has experienced a significant
			 increase in calls for food assistance or information about where to find food,
			 shelter, child-care, or job-finding assistance; and
				(5)the production of
			 cellulosic and advanced biofuels in the United States will assist the Nation in
			 becoming less vulnerable to foreign supplies of oil, will create a significant
			 number of jobs, and could achieve significant reductions in the generation of
			 greenhouse gas emissions as determined by several recent studies.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that the savings achieved under this Act should be used to combat
			 hunger in the United States and to develop domestic supplies of cellulosic and
			 advanced biofuels by being used to—
				(1)increase the
			 assistance provided for Federal nutrition programs administered by the
			 Secretary of Agriculture, including school nutrition programs;
				(2)provide assistance
			 to non-profit organizations dedicated to responding to the needs of low-income
			 families in the United States; and
				(3)provide loan
			 guarantees or grants to companies ready to construct cellulosic and advanced
			 biofuel processing facilities in the United States.
				
